 1   JAN DAVID KAROWSKY
     Attorney at Law
 2   A Professional Corporation
     California State Bar Number 53854
 3   716 19th Street, Suite 100
     Sacramento, CA 95811
 4   (916) 447-1134
     (916) 448-0265 (Fax)
 5
     Attorney for Defendant
 6   Darence Jordan
 7
                                 UNITED STATES DISTRICT COURT
 8
                    IN AND FOR THE EASTERN DISTIRCT OF CALIFORNIA
 9

10
     United States of America,                       )     Case No.: Cr.S-07-483-04-TLN
11                                                   )
                    Plaintiff,                       )
12                                                   )     STIPULATION TO CONTINUE MOTION
            vs.                                      )     HEARING AND ORDER
13                                                   )
     Darence Jordan,                                 )     Date: May 16, 2019
14                                                   )     Time: 9:30 a.m.
                    Defendant                        )
15                                                         Judge: Hon. Troy L. Nunley
                                                     )
                                                     )
16                                                   )
                                                     )
17                                                   )
                                                     )
18                                                   )
                                                     )
19                                                   )
20                                     PROCEDURAL HISTORY
21
            On December 19, 2008, Darence Jordan was sentenced in the above-captioned action. As
22
     part of his sentence, the Court denied Mr. Jordan the right to receive federal benefits but ordered
23
     their reinstatement upon certain conditions.
24

25


                                                     -1-
 1             On April 4, 2019, Mr. Jordan filed a Notice of Motion and Motion to reinstate his federal
 2   benefits. On May 9, 2019, the government filed an opposition to the relief requested by Mr.
 3   Jordan.
 4             Based on the issues raised by the government’s opposition, counsel for Mr. Jordan needs
 5   additional time to obtain certain critical documents and research some reasonably nuanced areas
 6   of the law.
 7             Upon consultation with AUSA Jason Hitt, he has no opposition to Mr. Jordan’s requested
 8   continuance.
 9                                              STIPULATION
10             Plaintiff, United States, and Defendant, Darence Jordan, through their undersigned
11   counsel, hereby stipulate and agree and request the Court to re-set the date for the motion
12   hearing in the above-mentioned case from May 16, 2019 to June 13, 2019 at 9:30 a.m..
13   IT IS SO STIPULATED.
14   DATED:                                                    McGregor Scott
                                                               United States Attorney
15
                                                               /s/ Jason Hitt, Esq. by
16
                                                               by Jan David Karowsky w/
17
                                                               Mr. Hitt’s approval
                                                    by
18                                                             Jason Hitt
                                                               Assistant U.S. Attorney
19                                                             by Jan David Karowsky

20
     DATED:                                                    JAN DAVID KAROWSKY
21                                                             Attorney at Law
                                                               A Professional Corporation
22

23
                                                               /s/ Jan David Karowsky, Esq.
                                                    by
24                                                             JAN DAVID KAROWSKY
                                                               Attorney for Defendant
25                                                             Darence Jordan


                                                         -2-
 1                                                   ORDER
 2

 3           Based on the stipulation of the parties and good cause appearing therefrom, the Court
 4   hereby finds that the failure to grant a continuance of the date now set for the motion hearing in
 5   this case would deny respective counsel for both parties reasonable time necessary for effective
 6   preparation, taking into account the exercise of due diligence.
 7           Based on these findings and pursuant to the stipulation of the parties, the Court hereby
 8   adopts the stipulation of the parties in its entirety as its order.
 9   IT IS SO ORDERED.
10

11   Dated: 5/13/2019
                                                               Troy L. Nunley
12
                                                               United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25


                                                         -3-
